 

EXHIBIT 10.25

 

OMNIBUS AMENDMENT TO LOAN DOCUMENTS



 

THIS OMNIBUS AMENDMENT TO LOAN DOCUMENTS (the “Amendment”) is made and entered
into effective as of December 31, 2013, by and between [i] STOCK YARDS BANK &
TRUST COMPANY, a Kentucky banking corporation having an address of 1040 East
Main Street, Louisville, Kentucky 40206 (“Lender”), and [ii] GERMAN AMERICAN
BANCORP, INC., an Indiana corporation with an address at 711 Main Street,
Jasper, Indiana 47546 (the “Borrower”).

 

WHEREAS, Borrower and Lender are parties to a certain Loan Agreement dated as of
January 25, 2013 (the “Loan Agreement”; certain capitalized terms used in this
Amendment have the meanings set forth for them in the Loan Agreement unless
expressly otherwise defined in this Amendment) pursuant to which Lender agreed
to make the Loan to Borrower (as the term is defined in the Loan Agreement, the
“Loan”) in the face principal amount of $10,000,000.00, as evidenced by that
certain Promissory note (Revolving Note) dated as of January 25, 2013 with an
original maturity date of December 31, 2013 (the “Revolving Note”), subject to
and in accordance with the provisions of the Loan Agreement and the other Loan
Documents; and

 

WHEREAS, Lender and Borrower desire to amend certain provisions of the Loan
Agreement to extend the maturity date of the Revolving Note, and to make such
other modifications to the Loan Documents as are set forth herein.

 

NOW, THEREFORE, in consideration of the premises and for other valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, and intending to be legally bound, it is hereby agreed as follows:

 

ARTICLE 1

AMENDMENT TO LOAN AGREEMENT

 

1.1           Effective as of the date hereof, Section 1.34 of the Loan
Agreement is hereby amended and restated to read as follows:

 

1.34.         “Revolving Loan Expiration Date” means December 30, 2014, or such
later date or dates, if applicable, as to which Borrower and Lender (each in
their sole and absolute discretion, which may be exercised arbitrarily) may
agree in writing.

 

1.2           Effective as of the date hereof, Section [A][ii] of Schedule 1 to
the Loan Agreement is hereby amended and restated to read as follows:

 

[ii]     Promissory Note dated as of January 25, 2013, made by GERMAN AMERICAN
BANCORP, INC., an Indiana corporation (the "Borrower"), to the order of STOCK
YARDS BANK & TRUST COMPANY, a Kentucky banking corporation ("Lender"), in the
face principal amount of $10,000,000.00, as amended by that certain Omnibus
Amendment to Loan Documents effective as of December 31, 2013 (collectively, the
"Revolving Note") and maturing on December 30, 2014.

 

 

 

 

1.3           Effective as of the date hereof, the Revolving Note Exhibit is
hereby amended as follows:

 

A.           Each reference to the Final Maturity Date is hereby amended to mean
December 30, 2014.

 

1.4           Effective as of the date hereof, each reference to the Loan
Agreement contained in any of the Loan Documents shall be deemed to refer to the
Loan Agreement as the same has been amended pursuant to this Amendment.

 

ARTICLE 2

AMENDMENT TO STOCK PLEDGE AGREEMENT

 

2.1           Effective as of the date hereof, each reference contained in that
certain Stock Pledge Agreement dated as of January 25, 2013 to the Revolving
Note, the Loan Agreement, or the final maturity date of the Revolving Note shall
hereby be deemed to refer to the same as amended by this Amendment.

 

ARTICLE 3

AMENDMENT TO REVOLVING NOTE

 

3.1           Effective as of the date hereof, the Revolving Note is hereby
amended as follows:

 

A.           Each reference to the Final Maturity Date is hereby amended to mean
December 30, 2014.

 

3.2           This Amendment is not intended to, and shall not, affect a
novation of the obligations expressed in the Revolving Note or the Loan
Documents. Except as expressly provided herein, the Revolving Note shall
continue to be in full force and effect from and after the date of this
Amendment as it was prior to the date hereof.

 

- 2 -

 

 

ARTICLE 4

AMENDMENT TO LOAN DOCUMENTS

 

4.1           Effective as of the date hereof, each reference to the Loan
Agreement or any of the Loan Documents (as the term is defined in the Loan
Agreement) shall mean and be deemed to refer to each of the same as modified by
this Amendment.

 

ARTICLE 5

CONDITIONS TO EFFECTIVENESS

 

5.1           This Amendment shall become effective when, and only when, [i]
Lender has received this Amendment duly executed by Borrower together with any
extension fees, unused loan fees, and required payments of principal or interest
due under the Loan Documents as of the date hereof, and [ii] Lender has received
such other documents, instruments and certificates as Lender may reasonably
request to insure the binding effect in accordance with the terms hereof and of
the Loan Documents and to establish the security for the benefit of Lender
contemplated thereby.

 

ARTICLE 6

MISCELLANEOUS PROVISIONS

 

6.1           Except as modified by this Amendment, all of the provisions of the
Loan Documents shall continue in full force and effect in the same form as they
existed immediately prior to the effectiveness of this Amendment. This Amendment
is not intended to, and shall not, affect a novation of the obligations
expressed in the Loan Documents, nor are any of the Loan Documents intended to
be released, altered or changed in any manner except as expressly provided
herein, and the lien of such documents shall continue to be in full force and
effect from and after the date of this Amendment as it was prior to the date
hereof.

 

6.2           By executing this Amendment, the Borrower hereby represents and
warrants that the parties signing this Amendment and any other documents related
thereto on behalf of the Borrower each have the full power and authority to
execute the same, and that the above mentioned documents are binding and
enforceable against the Borrower in accordance with their respective terms.

 

6.3           The Borrower hereby acknowledges and agrees that neither it nor
any other party has any defenses or offsets to the payment of any amount due to
Lender under any of the Loan Documents, and that neither it nor any other party
has any defenses to the performance of any of the obligations arising under or
in connection with any of the other Loan Documents.

 

6.4           This Amendment contains the final, complete and exclusive
understanding of the parties to it with regard to its subject matter, may not be
modified except pursuant to a writing signed by the party charged with the
modification, shall be binding upon and inure to the benefit of the respective
successors and assigns of each of the parties to it and shall be governed in all
respects by the laws of the Commonwealth of Kentucky. Borrower agrees to pay all
costs and expenses incurred by Lender, including reasonable attorneys’ fees, in
connection with the preparation of this Amendment and the documents delivered
pursuant to it.

 

- 3 -

 

 

Borrower hereby restates and confirms each of the representations and warranties
contained in the Loan Agreement and the other Loan Documents to which it is a
party, respectively, as modified by this Amendment, and represents and warrants
to, and agrees with, Lender that it has no offsets, defenses, claims or
counterclaims to, or in connection with, any of its obligations pursuant
thereto.

 

This Amendment may be executed in multiple counterparts, each of which shall
constitute an original, but all of which taken together shall constitute one and
the same agreement.

 

(the remainder of this page has been intentionally left blank)

 

- 4 -

 

IN TESTIMONY WHEREOF, witness the signatures of each of the parties to this
Amendment effective as of the date first set forth above.

 

  “Borrower”

 

  GERMAN AMERICAN BANCORP, INC., an Indiana corporation       By: /s/ Bradley M.
Rust       Print Name: Bradley M. Rust   Title: EVP/CFO

 

STATE OF Indiana                         )     ) ss: COUNTY OF
Dubois                    )  

 

On this, the 20th day of December, 2013, before me, a Notary Public, the
undersigned officer, personally appeared Bradley M. Rust, who acknowledged
himself to be the EVP/CFO of GERMAN AMERICAN BANCORP, INC., an Indiana
corporation, and that he, in such capacity, being authorized to do so, executed
the foregoing instrument for the purposes therein contained by signing on behalf
of said corporation.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

  Melissa L. Hafele     Notary Public  

My commission expires: March 20, 2015

 

- 5 -

 

 

  “Lender”

 

  STOCK YARDS BANK & TRUST COMPANY, a Kentucky banking corporation       By /s/
James T. McKenzie         Print Name: James T. McKenzie       Title: Senior Vice
President

 

STATE OF KENTUCKY )     ) ss: COUNTY OF  Jefferson                )  

 

On this, the 23 day of December, 2013, before me, a Notary Public, the
undersigned officer, personally appeared James T. McKenzie, who acknowledged
himself/herself to be the Senior Vice President of STOCK YARDS BANK & TRUST
COMPANY, a Kentucky banking corporation, and that he/she, in such capacity,
being authorized to do so, executed the foregoing instrument for the purposes
therein contained by signing on behalf of said corporation.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

  Tammy Kraft     Notary Public  

My commission expires: November 3, 2014

 

- 6 -

 

